DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/12/2022 has been entered. Claims 1-8 and 10-11 are pending in this application.

Claim Interpretation
Claim 1, line 1 recites the term “a concatemer optical lens”. The term “concatemer optical lens” was interpreted to include a mounting base and a lens group having two annular lenses. 

Claim 1, line 9 recites the term “a film”. The term “film” was interpreted to be a generic term for a layer of material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG’288 (US 2015/0131288), and in view of ADVANI (US 10,324,266), ZHANG’254 (US 2017/0082254), and CHANG (US 2017/0219176).
Regarding claim 1, ZHANG’288 discloses a projection lamp comprising a housing (1, Fig.1), an optical lens (7, Fig.1) arranged at the front end of the housing, a main control board (50, Fig.1) and a projection component (4, 5, 6, Fig.1) arranged in the housing, and a rotating shaft component (20, Fig.1) connected to the lower end of the housing (as seen in Fig.2, the rotating shaft component 20 is connected to the lower end or underneath the housing 1), wherein 
the front end of the housing is provided with an opening (11, Fig.1), the inner side of the opening is provided with a first surrounding wall, the optical lens comprises a mounting base (as seen in Fig.1, Fig.4, and para[0022], the “mounting base” of the optical lens 7 was considered to be the portion of the optical lens 7 mounted to the housing 1 by threads) and a lens group (70, Fig.1), a first groove is formed on the mounting base, the first groove is internally provided with a sealing ring (9, Fig.1), and the optical lens is pressed on the first surrounding wall of the housing through the sealing ring (see modified Fig.4-1 of ZHANG’288 below); 
the projection component comprises a film (6, Fig.1), a high-brightness light source component (51, Fig.1) and a motor component (4, Fig.1), the motor component drives the film to rotate (as seen in para[0025], the motor component 4 drives the film 6 to rotate), and the projection component is electrically connected to the main control board; and 
the housing is rotationally connected to the rotating shaft component (as seen in para[0016] the housing 1 is rotationally connected to the rotating shaft component 20), the housing is internally provided with the main control board, a power cord (32, Fig.1), and
the bottom of the housing is provided with a convex bar (“convex bar” was interpreted to be to a protruding bar; as seen in Fig.4-2 of ZHANG’288 below, the “convex bar” was considered to be the protruding portion protruding from the housing 1), the convex bar is arranged at one end of the housing close to the optical lens (as seen in Fig.4-2 of ZHANG’288 below, the convex bar is at one end of the housing 1 close to the optical lens 7), an avoidance groove is formed on the convex bar (as seen in Fig.4-2 of ZHANG’288 below, the “avoidance groove” was considered to be the hole or interior space of the convex bar receiving the screw), the mounting base is provided with a pressure block corresponding to the position of the avoidance groove (as seen in Fig.4-2 of ZHANG’288 below, the mounting base of the optical lens 7 was considered to have a block corresponding to the avoidance groove of the convex bar and the fastener), and the mounting base is fixed to the housing through a screw (as seen in Fig.4-2 of ZHANG’288 below, the mounting base of the optical lens 7 is fixed to the housing 1 through the screw).


    PNG
    media_image1.png
    557
    821
    media_image1.png
    Greyscale

Modified Fig.4-1 of ZHANG’288


    PNG
    media_image2.png
    429
    758
    media_image2.png
    Greyscale

Modified Fig.4-2 of ZHANG’288
ZHANG’288 fails to disclose a snowflake projection lamp, a concatemer optical lens comprising the lens group comprises at least two annular lenses, the rear end of the housing is recessed inward to form a second groove, the second groove is provided with a first through hole for a power cord to pass through, the second groove is internally provided with a waterproof gasket and a pressing part, a second through hole and a third through hole are formed in the waterproof gasket and the pressing part respectively, and the first through hole, the second through hole and the third through hole communicate with one another.
However, ADVANI discloses a concatemer optical lens (30, Fig.6) includes a mounting base (as seen in Fig.6, the “mounting base” was considered to be the lens supporting portion) and a lens group (32, Fig.6) having at least two annular lenses (as seen col.2, lines 16-35, the number of windows N correspond to the number of lenses 32).
However, ZHANG’254 discloses the rear end of a housing (10, Fig.3) is recessed inward to form a second groove, the second groove is provided with a first through hole (as seen in Fig.3, the “second groove” and the “first through hole” was considered to be the hole receiving the pressing part 15) for a power cord to pass through, the second groove is internally provided with a pressing part (15, Fig.3), and a third through hole is formed in the pressing part.
However, CHANG discloses a waterproof gasket (258, Fig.6), and a second through hole is formed in the waterproof gasket.
Therefore, in view of ADVANI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least two annular lenses as taught by ADVANI to the optical lens of ZHANG’288 in order to provide a desired decorative effect. It is well within one of ordinary skill in the art to merely select a desired number of annular lenses for decorative purposes.
Therefore, in view of ZHANG’254, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first through hole and the pressing part as taught by ZHANG’254 to the rear end of the housing of ZHANG’288 modified by ADVANI in order to provide a waterproof port for inserting the power cord. One of ordinary skill in the art would have recognized that waterproof ports (for passing through power cords or data cables) are well-known to include inserting a generic pressing part into a hole of a housing.
Therefore, in view of CHANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the waterproof gasket as taught by CHANG to the rear end of the housing of ZHANG’288 modified by ADVANI and ZHANG’254 in order to provide a waterproof port for inserting the power cord. One of ordinary skill in the art would have recognized that waterproof ports (for passing through power cords or data cables) are well-known to include inserting a generic gasket between a hole of a housing and pressing part.
Regarding “a snowflake projection lamp”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. However, it is noted that the claimed projection lamp is intended to provide a decorative effect (a “snowflake” was considered to be a decorative effect). The projection lamp of ZHANG’288 also provides a decorative effect such as starry night sky (para[0026]). The type of decorative effect itself was not considered to be inventive or distinct when the prior art shows projection lamps providing various decorative effects for amusement, aesthetics, or decorations.

Regarding claim 3, ZHANG’288 modified by ADVANI, ZHANG’254, and CHANG fails to disclose wherein at least two kinds of snowflake patterns are arranged on the film, four light condensers and four lamp beads are respectively arranged correspondingly, and the four light condensers are arranged symmetrically in pairs.
However, CHANG further discloses two kinds of snowflake patterns are arranged on a film (as seen in Fig.3 and para[0027], the film 148 includes multiple different images 148a such as snowflakes).
However, ZHANG’254 further discloses four light condensers (52, 53, Fig.3) and four lamp beads (42, Fig.3) are respectively arranged correspondingly, and the four light condensers are arranged symmetrically in pairs.
Therefore, in view of CHANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two snowflake patterns as taught by CHANG to the film of ZHANG’288 modified by ADVANI, ZHANG’254, and CHANG in order to provide a desired decorative effect. It is well within one of ordinary skill in the art to merely select a desired number of images or patterns for decorative purposes.
Therefore, in view of ZHANG’254, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the four light condensers as taught by ZHANG’254 to the light source component of ZHANG’288 modified by ADVANI, ZHANG’254, and CHANG in order to focus the wider light distribution of the light source component to the film.
Therefore, in view of ZHANG’254, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the four lamp beads as taught by ZHANG’254 to the light source component of ZHANG’288 modified by ADVANI, ZHANG’254, and CHANG in order to increase luminance. 

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG’288 (US 2015/0131288) modified by ADVANI (US 10,324,266), ZHANG’254 (US 2017/0082254), and CHANG (US 2017/0219176), and in view of LIN (US 2008/0048566).
Regarding claim 2, ZHANG’288 modified by ADVANI, ZHANG’254, and CHANG fails to disclose wherein the pressing part is a hexagonal threaded head, an internal thread is provided on a side wall of the second groove, and the hexagonal threaded head is threadedly connected into the first through hole and presses the waterproof gasket into the second groove.
However, LIN discloses a pressing part (24, Fig.2) is a hexagonal threaded head, an internal thread (212, Fig.2), and the hexagonal threaded head is threadedly (244, Fig.2) connected into a first through hole and presses a waterproof gasket (249, Fig.2).
Therefore, in view of LIN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pressing part, the internal thread, and threaded engagement as taught by LIN to the pressing part of ZHANG’288 modified by ADVANI, ZHANG’254, and CHANG in order to provide a waterproof port for inserting the power cord. One of ordinary skill in the art would have recognized that waterproof ports (for passing through power cords or data cables) are well-known to include threadedly engaging a pressing part with a hole to create a seal with a gasket between the pressing part and the hole.
Regarding “hexagonal threaded head”, one of ordinary skill in the art would have recognized that waterproof ports typically include a pressing part having a hexagonal shape in order for a user to rotate or spin the pressing part into a hole.

Regarding claim 4, ZHANG’288 modified by ADVANI, ZHANG’254, CHANG, and LIN fails to disclose wherein at least two kinds of snowflake patterns are arranged on the film, four light condensers and four lamp beads are respectively arranged correspondingly, and the four light condensers are arranged symmetrically in pairs.
However, CHANG further discloses two kinds of snowflake patterns are arranged on a film (as seen in Fig.3 and para[0027], the film 148 includes multiple different images 148a such as snowflakes).
However, ZHANG’254 further discloses four light condensers (52, 53, Fig.3) and four lamp beads (42, Fig.3) are respectively arranged correspondingly, and the four light condensers are arranged symmetrically in pairs.
Therefore, in view of CHANG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the two snowflake patterns as taught by CHANG to the film of ZHANG’288 modified by ADVANI, ZHANG’254, CHANG, and LIN in order to provide a desired decorative effect. It is well within one of ordinary skill in the art to merely select a desired number of images or patterns for decorative purposes.
Therefore, in view of ZHANG’254, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the four light condensers as taught by ZHANG’254 to the light source component of ZHANG’288 modified by ADVANI, ZHANG’254, CHANG, and LIN in order to focus the wider light distribution of the light source component to the film.
Therefore, in view of ZHANG’254, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the four lamp beads as taught by ZHANG’254 to the light source component ZHANG’288 modified by ADVANI, ZHANG’254, CHANG, and LIN in order to increase luminance. 

Regarding claim 5, ZHANG’288 further discloses the lamp beads are arranged on the main control board (as seen in Fig.1, the lamp beads 51 are on the main control board 50), and an output shaft of the motor component passes through the main control board and is connected to the film (as seen in Fig.1, the output shaft 40 of the motor component 4 passes through 501 the main control board 50 and connected to the film 6).
ZHANG’288 modified by ADVANI, ZHANG’254, CHANG, and LIN as discussed above for claim 4 further discloses wherein the high-brightness light source component comprises the light condensers and the lamp beads, the main control board is arranged between the motor component and the light condensers (as seen in Fig.1 of ZHANG’288, since the light condensers would have been above the lamp beads 51 and since the motor component 4 is below the lamp beads 51 and the main control board 50, the main control board 50 would have been between the motor component 4 and the light condensers).

Regarding claim 6, ZHANG’288 modified by ADVANI, ZHANG’254, CHANG, and LIN fails to disclose wherein the lens group comprises thirty-seven annular lenses, and the area of a shading region between every two adjacent annular lenses is the same.
However, ADVANI further discloses the lens group includes N annular lenses (as seen col.2, lines 16-35, the number of windows N correspond to the number of lenses 32), and the area of a shading region (30, Fig.5) between every two adjacent annular lenses is the same.
Therefore, in view of ADVANI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the N annular lenses as taught by ADVANI to the lens group of ZHANG’288 modified by ADVANI, ZHANG’254, CHANG, and LIN in order to provide a desired decorative effect. It is well within one of ordinary skill in the art to merely select a desired number of annular lenses for decorative purposes.
Regarding “wherein the lens group comprises thirty-seven annular lenses”, one of ordinary skill in the art would have recognized to merely select a desired number of annular lenses for decorative purposes. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate 37 annular lenses to the lens group of ZHANG’288 modified by ADVANI, ZHANG’254, CHANG, and LIN in order to provide a desired decorative effect. It is well within one of ordinary skill in the art to merely select a desired number of annular lenses for decorative purposes.

Response to Arguments









Applicant's arguments filed 04/12/2022  have been fully considered but they are not persuasive.
Applicant has argued “the Applicant has incorporated part of features recited in claim 7 and features recited in claim 9 into claim 1. Therefore, part of amended claim 1 recites "the bottom of the housing is provided with a convex bar, the convex bar is arranged at one end of the housing close to the concatemer optical lens, an avoidance groove is formed on the convex bar, the mounting base is provided with a pressure block corresponding to the position of the avoidance groove, and the mounting base is fixed to the housing through a screw". Cited references failed to disclose, teach or suggest above underlined features of amended claim 1 of the present disclosure”.
Examiner respectfully disagrees. In response to applicant’s argument, as discussed above for claim 1, as seen in Fig.4-2 of ZHANG’288 above, ZHANG’288 was considered to disclose the amended limitations. Even though claim 9 was objected to in the Non-Final Office Action mailed 01/20/2022, the intervening claims were not included in the independent claim. As a result, the scope of the claim has been changed and instant claim 1 was considered to be addressable with the prior art. As discussed below, claim 7 is now objected to contain similar allowable subject matter as indicated in the previous office action. Therefore, the references disclose the limitations as currently claimed.

Allowable Subject Matter
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations, specifically wherein the rotating shaft component comprises a first support, a second support, a damping spring and a sleeve fixing screw, the first support comprises a plugging plate in plug-in connection with the avoidance groove and a first connecting plate arranged perpendicularly to the plugging plate, the first connecting plate is connected to a plugging post, the second support comprises a first sleeve and a second sleeve arranged perpendicularly to the first sleeve, the plugging post is sleeved in the first sleeve and is fixed through the sleeve fixing screw, and the damping spring is arranged in a gap between the plugging post and the first sleeve.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875                                                                                                                                                                                                        

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875